     Case 3:19-cv-00655-MMD-CLB Document 40 Filed 01/19/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     BRUCE BIRCH,                                       Case No. 3:19-cv-00655-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      PAMELA DEL PORTO, et al.,
9
                                  Defendants.
10

11          On October 30, 2019, Plaintiff Bruce Birch, then a prisoner in custody of the

12   Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

13   under 42 U.S.C. § 1983. (ECF No. 1-1.) On July 30, 2020, the Court issued a screening

14   order and stayed the case to give the parties an opportunity to settle their dispute. (ECF

15   No. 14.) The parties were unable to reach an agreement, and the case proceeded until

16   January 14, 2021, when Defendant Del Porto filed a suggestion of death on the record.

17   (ECF No. 39.)

18          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19   is not extinguished, the court may order substitution of the proper party. A motion for

20   substitution may be made by any party or by the decedent’s successor or representative.

21   If the motion is not made within 90 days after service of a statement noting the death, the

22   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

23   if there is no motion for substitution within 90 days of the date of this order, the Court will

24   dismiss the case.

25   ///

26   ///

27   ///

28   ///
     Case 3:19-cv-00655-MMD-CLB Document 40 Filed 01/19/21 Page 2 of 2


1          In the meantime, the Court denies all pending motions (ECF Nos. 1, 20, 25, 30,

2    31) as moot with leave for the moving party to request reinstatement of their motion within

3    seven days from the Court’s order granting any motion to substitute the proper party.

4          DATED THIS 19th Day of January 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
